Citation Nr: 1219980	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO. 07-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

3. Whether new and material evidence has been received to reopen a claim of service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In October 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who was designated as the Board's Acting Chairman, effective February 27, 2012. As the Board's Acting Chairman, the VLJ is no longer available to consider the appeal as an individual member of the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before a VLJ at a Travel Board hearing in October 2009; however, that VLJ is no longer available to consider the appeal as an individual member of the Board. The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011). By an April 2012 letter, the Veteran was given the opportunity to request another Board hearing. In May 2012, the Veteran indicated that he wanted to appear at a hearing at the RO before another VLJ assigned to decide his appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity. The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2011). After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


